Citation Nr: 1735388	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  12-06 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a left knee disability, to include degenerative joint disease (DJD) and as secondary to service-connected right thigh myositis ossifications ("right thigh disability").

2.  Entitlement to service connection for a right knee disability, to include DJD and as secondary to a service-connected right thigh disability.    

3.  Entitlement to an increased disability rating for myositis ossificans of the right thigh (right thigh disability), currently evaluated as 10 percent disabling prior to December 22, 2011, and as 20 percent disabling thereafter.  

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services
ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1980 to June 1983.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2009 and February 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Board notes that the Veteran's right thigh claim was initially denied in a September 2015 decision.  However, in April 2016, the United States Court of Appeals for Veterans Claims (Court) granted a Joint Motion for Remand filed by representatives for both parties and remanded the matter for additional development.  The claim was subsequently remanded by the Board in August 2016 and March 2017 for further development, which has since been completed.  Stegall v. West, 11 Vet. App. 268 (1998).

During the pendency of the appeal, in a June 2017 rating decision, the Appeals Management Center (AMC) increased the disability evaluation for right thigh             disability to 20 percent disabling effective December 22, 2011.  Because the RO did not assign the maximum disability rating possible, the appeals for higher disability evaluations remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

On four prior occasions (in October 2014, April 2015, September 2015, and August 2016), the Board has identified the following issues as having been raised by the record: (1) Entitlement to service connection for a bilateral ankle disability, to include as due to a service-connected right thigh disability; 
(2) entitlement to service connection for a bilateral foot disability, to include as due to a service-connected right thigh disability; (3) entitlement to service connection for a bilateral hip disability, to include as due to a service-connected right thigh disability; (4) entitlement to service connection for a back disability, to include as due to a service-connected right thigh disability; and (5) entitlement to service connection for a left leg disability, to include as due to a service-connected right thigh disability.  See March 2012 and August 2012 lay statements.  For unknown reasons, these claims have yet to be adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The Veteran's knee and TDIU claims are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  For the period of September 30, 2008 to December 21, 2011, the Veteran's right thigh disability was productive of limitation of rotation, but not of abduction of the thigh such that motion was lost beyond 10 degrees.  

 2.  For the period of December 22, 2011 to the present, the Veteran's right thigh disability was productive of limitation of abduction.  


CONCLUSIONS OF LAW

1.  For the period of September 30, 2008 to December 21, 2011, the criteria for a disability rating in excess of 10 percent for right thigh myositis ossifications have not been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 4.124a, Diagnostic Code 5253 (2016).

2.  For the period of December 22, 2011 to the present, the criteria for a disability rating in excess of 20 percent for right thigh myositis ossifications have not been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 4.124a, Diagnostic Code 5253 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2016).  Here, the Veteran has not raised any issues with the duties to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  As such, the Board will now review the merits of the Veteran's claim.

Increased Rating Claim

The Veteran is seeking entitlement to increased ratings for his right thigh, currently evaluated as 10 percent disabling prior to December 22, 2011, and as 20 percent disabling thereafter.  

Disability ratings are assigned under a schedule for rating disabilities and based on a comparison of the veteran's symptoms to the criteria in the rating schedule.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21 (2016); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern in a claim for increased rating is the present level of disability. Although the overall history of the veteran's disability shall be considered, the regulations do not give past medical reports precedence over current findings. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability following an initial award of service connection for that disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Impairments of the hip and thigh are addressed in Diagnostic Codes 5250 through 5255, as follows:  

Diagnostic Code 5250 establishes a 60 percent rating for favorable ankylosis of the hip, in flexion at an angle between 20 degrees and 40 degrees, and slight adduction or abduction.  A 70 percent rating is warranted for intermediate hip ankylosis.  A 90 percent rating is warranted for unfavorable hip ankylosis, extremely unfavorable ankylosis, the foot not reaching the ground, crutches necessitated.  38 C.F.R. §4.71a, Diagnostic Code 5250 (2016).

Diagnostic Code 5251 establishes a 10 percent rating for limitation of extension of the thigh to 5 degrees or less.  38 C.F.R. § 4.71a, Diagnostic Code 5251 (2016).

Diagnostic Code 5252 establishes a 10 percent rating for thigh flexion limited to 45 degrees; a 20 percent rating for flexion limited to 30 degrees; a 30 percent rating for flexion limited to 20 degrees; and a 40 percent rating for hip flexion limited to 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5252 (2016). 

Diagnostic Code 5253 establishes a 10 percent rating for limitation of rotation of the thigh, such that the person cannot toe out more than 15 degrees, or limitation of adduction of the thigh such that the person cannot cross his or her legs.  A 20 percent rating is warranted for limitation of abduction of the thigh such that motion is lost beyond 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5253 (2016). 

Diagnostic Code 5254 establishes an 80 percent evaluation for a flail hip joint.  38 C.F.R. § 4.71a, Diagnostic Code 5254 (2016).

Finally, Diagnostic Code 5255 establishes a 10 percent rating for malunion of the femur with a slight knee or hip disability.  A 20 percent rating is provided for malunion of the femur with a moderate knee or hip disability.  A 30 percent rating is warranted for malunion of the femur with a marked knee or hip disability.  A 60 percent rating is warranted for fracture of the surgical neck of, with false joint, or with nonunion of the femur without loose motion, weightbearing is preserved with aid of brace.  An 80 percent rating is provided for nonunion of the femur with loose motion (spiral or oblique fracture).  38 C.F.R. § 4.71a, Diagnostic Code 5255 (2016).

Typically, a veteran's disability would be evaluated against the above rating criteria to establish the maximum benefit possible.  However, the Board notes that the Veteran has filed a separate claim for entitlement to service connection for a bilateral hip disability.  Additionally, the evidence of record does not indicate that the Veteran's ongoing bilateral hip symptoms, including pain and limitation are motion, are associated with his service-connected thigh disability.  See VA examination dated May 2015.  As such, any symptoms relating to the Veteran's right hip, to include those embodied in the rating criteria per Diagnostic Codes 5250 and 5254, will not be considered by the Board in its assessment of the Veteran's right thigh claim.    

As the Veteran is currently in receipt of staged ratings for his disability, the Board will address each distinct rating period in turn.  In doing so, the Board will analyze the evidence of record against the criteria set forth above.  In this regard, the Board briefly notes that it has reviewed all of the evidence in the Veteran's claims file, placing an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no obligation to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as it relates to the Veteran's claim.

September 30, 2008 to December 21, 2011

The Board first turns to the period of September 30, 2008 to December 21, 2011, for which the Veteran is currently in receipt of a 10 percent disability rating.  

In a December 2008 lay statement, the Veteran's wife reported the Veteran's history of ongoing leg pain.  Occasionally while traveling, the Veteran's leg pain was so severe that the Veteran required frequent breaks.  Further, the Veteran experienced constant tossing and turning during sleep, due to discomfort and pain.  

The Veteran underwent VA examination in January 2009.  At that time, the Veteran reported constant pain in the right thigh, rated as an eight out of ten and which interfered with the activities of daily living.  The Veteran's pain was exacerbated by such factors as the conditions of his employment; riding in vehicles; and certain sleep positions, which thus interfered with the Veteran's sleep.  As such, the Veteran reported the use of medication to assist with managing his pain, which "help[ed] a little."  No additional mechanical aids were reported.  Further, the Veteran denied flare-ups of muscle injury or associated injury of bony structures, nerves, or vascular structures.  Upon examination, no increased heat, redness, lesions, tenderness to palpation, focal swelling, joint or muscle contractions, lumps or nodules, or cutaneous erythema were observed.  

The Veteran's Social Security Administration (SSA) file contains limited references to his disability.  In his June 2009 application for benefits, the Veteran reported that his illnesses caused restless leg cramps and sleep.  During an August 2009 disability consultative examination, the Veteran reported some spasms which began in the anterior thigh and traveled down below the knee.  Range of motion at that time was deemed "well preserved bilaterally."

VA treatment records spanning September 2010 to August 2011 contain occasional references to the Veteran's disability.  In January 2011, pain and swelling of the thigh was noted.  In March 2011, the Veteran reported a recent increase in right thigh weakness, such that he was frequently forced to sit down.  

The Veteran's disability is currently evaluated under Diagnostic Code 5253 for impairment of the thigh.  Thus for an increased rating to be warranted, the evidence of record must establish that the Veteran's disability was productive of limitation of abduction of the thigh such that motion was lost beyond 10 degrees.  

However, the evidence of record does not demonstrate that such a disability picture existed during the rating period on appeal.  Instead, the Veteran's disability primarily manifested by right thigh weakness, pain, and spasms during this time.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Charles v. Principi, 16 Vet. App. 370 (2002) (finding the veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  However, said symptoms did not appear to limit the Veteran's thigh abduction to any significant degree.  Instead, an August 2009 physician determined the Veteran's range of motion to be well-preserved.  See, e.g., Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).  The additional evidence of record corroborates this contention, as the Veteran did not require the use of ambulatory aids during the rating period on appeal.  Further, the Veteran denied the existence of additional symptoms such as swelling or joint or muscle contractions which may have impacted his mobility during this time.

Accordingly, the Board finds that the Veteran's disability picture is best embodied in the criteria for a 10 percent disability rating for the period of September 30, 2008 to December 21, 2011.   

In offering this assessment, the Board is cognizant that a higher disability rating is additionally available to the Veteran per the criteria of Diagnostic Codes 5252 and 5255.  However, the evidence of record is not indicative that the Veteran's right thigh disability was productive of limitation of flexion or impairment to the femur at any time during the rating period on appeal.  Thus, these Diagnostic Codes do not provide an avenue by which the Veteran's claim may be granted at this time.

Accordingly, the Veteran's claim for a rating in excess of 10 percent for the period of September 30, 2008 to December 21, 2011 is hereby denied.  

December 22, 2011 to the Present
 
The Board now turns to the period of December 22, 2011 to the present, for which the Veteran is currently in receipt of a 20 percent disability rating.  

The Veteran underwent VA examination in December 2011.  No functional loss of the right lower extremity was reported at that time, although the Veteran reported the regular use of a cane to assist with ambulation.  Further, the Veteran complained of mild tenderness to palpation to the right posterior thigh, with no point tenderness, in addition to pain underneath the right thigh with movement.  No nonunion or malunion of the femur was reported.  An accompanying radiological report indicated a large, 12-centimeter osseous density extending into the adjacent hip musculature.

Private treatment records dated June 2012 indicate that the Veteran experienced pain in the right hip and thigh upon straight leg raise.  

The Veteran next underwent VA examination in May 2015.  At that time, the Veteran reported a constant tingling along the inside of his right thigh, in addition to right leg spasms.  Said symptoms caused the Veteran difficulty with getting out of bed and ambulating, such that the leg appeared to lock, thereby causing the Veteran to fall.  Accordingly, the Veteran utilized a cane to assist with ambulation.  The Veteran additionally noted that he was unable to sleep due to his bilateral knee pain.  Upon examination, no flare-ups or functional loss or impairment was reported.  There was also evidence of pain with weight-bearing, and of mild to moderate pain on deep palpation of the femur insertion site.   Adduction was not so severe that the Veteran could not cross his legs.  Accompanying x-rays revealed a right femoral diaphyseal cortex, with otherwise normal femurs.  Thus, the examiner concluded that the Veteran demonstrated some pain with muscle movement in the right thigh that could be attributed to his myositis ossifications, but that most problems of the bilateral hips were unrelated to this condition.  

During a January 2016 VA industrial survey, the Veteran reported that ongoing pain caused noted sleep impairment, such that he was only sleeping for approximately five hours per night.  At that time, the Veteran presented with the use of a cane to assist with ambulation.  

Private treatment records dated February 2016 indicate that the right great saphenous vein was non compressible in the proximal and mid-thigh area.

In a May 2016 lay statement, the Veteran's wife reported the Veteran's history of sleep impairment as due to ongoing pain.  Although the Veteran had attempted to address this symptom with multiple remedies, to include compression stockings and ointments, he was unable to obtain relief.  Additionally, the Veteran frequently experienced thigh pain and cramping, described by the Veteran as though his "thigh felt like something was in it."  The Veteran's wife indicated that bulging veins later appeared, as the Veteran complained of worsening pain.  Taken in combination, the Veteran's symptoms prevented him from standing or sitting for extended periods of time; from riding in vehicles for extended periods of time; from engaging in sexual activity with his spouse; and from basic tasks such as putting on socks or shoes.  

The Veteran most recently underwent VA examination in September 2016.  At that time, the Veteran reported a recent fall down some stairs which caused significant hip and knee pain, and which interfered with his sleep.  Further, the Veteran reported that his leg locked when he got out of bed, such that he fell.  No flare-ups were reported at that time, although the Veteran reported an inability to stand for extended periods of time.  As such, the Veteran required the regular use of a brace and a cane to assist with ambulation.  Although the Veteran attempted to complete range of motion testing at that time, the examiner noted that he was unable to perform three repetitions of movement due to thigh and knee pain.  With regard to functional limitation, the examiner was unable to describe any such limitations as due to pain, weakness, fatigability, or incoordination without resorting to speculation.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

Upon review of the above, the Board finds that the Veteran's disability picture for the period of December 22, 2011 to the present, is best embodied in the criteria for a 20 percent disability rating.  During this time, the Veteran's right thigh disability was productive of pain, weakness, spasms, tenderness, and leg pain.  The Veteran demonstrated impaired mobility as a result, such that he had difficulty with such activities as getting out of bed and riding in vehicles. 

However, the Veteran's disability did not so significantly limit his range of motion that right thigh flexion was limited to 20 degrees at any time during this rating period on appeal, which was mostly recently assessed in September 2016.  Instead, he remained capable of ambulation with the assistance of such devices as a brace and a cane.  Further, despite the presence of his symptoms, the May 2015 VA examiner reported that the Veteran's adduction was not so severe that he could not cross his legs.  Moreover, the evidence of record does not indicate that the Veteran's right thigh disability caused impairment of the femur sufficient to justify an increased rating at this time.  Accordingly, the Veteran's claim for a disability rating in excess of 20 percent for the period of December 22, 2011 to the present is hereby denied.  

      Additional Considerations

Typically, the Board does not address issues not raised by the Veteran or the evidence of record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  However, the Court's April 2016 remand found error with the Board's September 2015 decision for its failure to assess whether an extraschedular rating was warranted for the Veteran's disability, as due to his ongoing sleep impairment.  See Thun v. Peake, 22 Vet App 111 (2008).  

Briefly, the Board seeks to address this contention.  Referral for extraschedular consideration is appropriate when the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are considered inadequate.  Id. at 115.  In such a case, the Board must consider whether there is evidence of other such factors as marked interference with employment or frequent periods of hospitalization.  Id. at 115-16.  If such evidence is present, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service.  38 C.F.R. § 3.321(b)(1) (2016).  Otherwise, the schedular evaluation is considered adequate and referral is not required.  Thun, 22 Vet. App. at 118-19.

Here, the Board does not find that the Veteran's disability picture is so unusual or exceptional in nature as to render the schedular evaluations inadequate during the rating periods on appeal.  It is true that the evidence of record contains the Veteran's frequent reports of sleep disturbances as due to ongoing pain.  See, e.g., VA examination dated September 2016.  However, the record also clearly establishes that the Veteran's sleep impairment is due neither solely, nor primarily, to his service-connected right thigh disability.  Instead, said pain is caused by a combination of the Veteran's service- and nonservice-connected conditions, including bilateral knee pain.  See VA examination dated May 2015.  Thus, to cite the Veteran's sleep impairment as the sole basis for extraschedular referral would be inappropriate in this case.

Further, the evidence of record establishes that the Veteran's disability primarily manifested by pain leading to limitation of motion.  The Board properly considered this symptom in its determinations herein.  Thus, the Veteran's primary symptom, to include pain causing both limitation of motion and sleep impairment, has been properly accounted for in the ratings as assigned.  Further, the Board observes that higher schedular ratings are available for the Veteran's disability.  However, the facts do not indicate that the Veteran's disability picture warrants higher ratings.  As the rating criteria reasonably describe the Veteran's disability and symptomatology, it is not necessary to consider whether his disability causes marked interference with employment or periodic hospitalizations. As such, the schedular evaluations are adequate, and no referral is required.  See 38 C.F.R. § 4.71a, Diagnostic Code 5250-5255 (2016).


ORDER

For the period of September 30, 2008 to December 21, 2011, entitlement to a disability rating in excess of 10 percent for right thigh myositis ossifications is denied.

For the period of December 22, 2011 to the present, entitlement to a disability rating in excess of 20 percent for right thigh myositis ossifications is denied.  


REMAND

The Veteran is additionally seeking entitlement to service connection for a bilateral knee disability and a TDIU.  Although the Board sincerely regrets the additional delay this may cause, further development is necessary prior to the adjudication of these claims.

Historically, the Veteran's knee claims were most recently remanded by the Board in September 2015.  At that time, the RO was instructed to undertake certain development with regard to these claims.  Thereafter, the claims were to be readjudicated and a Supplemental Statement of the Case (SSOC) was to be provided to the Veteran and his representative.  

Review of the claims file indicates that the majority of the requested development has been completed by the RO since September 2015.  However, the claims were not readjudicated upon the completion of said development, such that the requisite SSOC has not yet been issued.  Regrettably, said inaction now necessitates an additional remand, such that the Veteran's claims may be readjudicated based upon a review of the entire record, and the necessary SSOC may be provided to the Veteran.  See Stegall, 11 Vet. App. at 271 (holding that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders).  

Determination of the above-mentioned claims will directly impact the Veteran's TDIU claim, as well, such that the issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (finding two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered); Holland v. Brown, 6 Vet. App. 443, 445-46 (1994).  As such, remand of the Veteran's bilateral knee claims necessitates remand of the TDIU claim, as well, such that the full scope of the Veteran's service-connected disabilities may be considered in analyzing his potential entitlement to a TDIU.

Accordingly, the case is REMANDED for the following actions:

1.  Adjudicate Veteran's bilateral knee claims based upon a review of the entire record, to include any evidence associated with the claims file since the Board's September 2015 remand.  If the benefits sought remain denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period in which to respond.  Then, return the appeal to the Board.

2.  Upon adjudication of the Veteran's bilateral knee claims, the RO must consider the Veteran's entitlement to a TDIU.  If appropriate, refer the claim to VA's Director of Compensation Service for consideration of whether a TDIU on an extraschedular basis is warranted.  Include a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  See 38 C.F.R. § 4.16(b) (2016).  Otherwise, the claim should be readjudicated in a Supplemental Statement of the Case provided to the Veteran and his representative, who must be given an appropriate period in which to respond.  Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


